959 A.2d 64 (2008)
In re Rex B. WINGERTER, Respondent.
Bar Registration No. 411787.
No. 06-BG-97.
District of Columbia Court of Appeals.
October 23, 2008.
BEFORE: GLICKMAN, Associate Judge, NEBEKER and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified opinion of Maryland Court of Appeals disbarring respondent from the practice of law in that jurisdiction, see Atty. Grievance Comm'n v. Wingerter, 400 Md. 214, 929 A.2d 47 (2007), this court's October 1, 2007, order suspending respondent from the practice of law pending further action of the court, the May 27, 2008, Report and Recommendation of the Board on Professional Responsibility recommending the disbarment of respondent as identical reciprocal discipline, there appearing to be no oppositions to the recommendation, and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Rex B. Wingerter is hereby disbarred from the practice of law in the District of Columbia. See In re Jacoby, 945 A.2d 1193, 1200 (D.C.2008); In re Stuart, 942 A.2d 1118, 1120 (D.C.2008); In re Sumner, 762 A.2d 528 (D.C.2000). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).